OFFICE   OF THE   AITORNEY       GE~NERAL   OF   TEXAS
                             AUSTIN




Nonorable Thos. A. %heat
County Attorney
Liberty County
Liberty, Texer



                       Orlnlon Mmb8r c)-18d2
                       flat Artfs private drolna are
                       oonntructed in nccordnnce with
                       Artlclc   6153, shall ouch prlvata
                       drnlne be ropeired and mlntolmd
                       by tho.Draineae Coz&mlonora      out
                       of Dralnar,e Dlstriat  funds?

        Xe hatie your latter of Jenuarp 16, in which yekre-
quest our opinion on the above oaptlonsd question,    scd t&e
Soots undei’lying your question arei briefly, 0s follon%t,
         CThatLlberty   CountyP.epoixi   Drelnage Distriot
     Ember 2 lagally    cstabliehed   dnd oreatod in ocoord-
     (rnoe with Title 128, Chn;ter 7 of the Revised Civil
     Btnttitoa lme’becn and in funotioning.88      d drainQ6e
     dlatrlot  pursuant to.such lavr( and thnt under
     authority of hrtlole    8133 of anld title,    private
     drains have been aoostruotod     ivhloh find a8 -their
     ultlntite souroo or outlet oemle       drains, ditches
     and ls~eea, aonstrWted      by thk dkxiot.*

        Your quueatlon iaj
        Y?hethsr or not those so-aellad   private drains,
     oonetruotnd in txkaordance with Article   RlR3, shall
     be rzir;tnlned and repnlrod by: the Drolnnf;e Co:mla-
     alonaru out of the Drslmqe Dletrlot     funds, to-:vit,
     tha Kaintannnaa Fund, or doas the xi~alntomnaa and
     ropalflng    of mid so+olled private drains kav@
     to be done by the person ownlng the land who had
     the aamo oonetruated et hla awn expense In aoaord-
     anoe dtb     aald artioloru
Eonorablo ThOEi. A. Wheat, page #a




        It 18 ouc oplnlon that the fnalntenance of ssld private
drolne roust be at the oxpenee of the person or persons who
oanatmcted   thorn, and that the oomloaloncra  of the drainage
distriot are not outhorfzed   to exppnd funds of the Ulstrfat
obtalned through a maintenanae fax: levy upon tho owners resld-
lng wlthln the dlatriot.
        In fJUpl;Ort of this cono~ueion we wish to stnto that
as e qoncrsl proposition     of law, a dralnnge district        organized
pursuant to stntuta Is R aubdlolsion.ot        the State which oxer-
olaes grantod po:vere withIn it& torrltarlal        jurisdiction,     and
that its dutlao aro Fubllc,.not      private,    In their caturo. They
are political   or pub110 aubdlvlalons     of the State, created for
n special purpose find exaralslng only auoh po~~ra es ore ex-
presslp grontod or which are essential        ond inoidont to the
cxorolse of 33xprossed powara FJven. *on (I drain8.y dlstriat
is organized pursuant to, Title 120, Chnptor 7, of the Revised
Clvll Statutes of 1925, wa think there la only one purpose
Sor whlah it 1s created,     and that la to dreln the lnnd wlthln
the dlatrlot,   or to ereat and nnintaln asnale and dltohas,            to
central floods and other flowing wntore. hit Is, thdrofore,              a
neoessary conclusion    thet if the ofgenlzatlon      1s to be camp-
tent to aaoozpllsh ito destined pu.rporre, there must be come
sutharlzed manner in rhloh the requlrcd oosta are to be mt,
and t is a baa’io prlnclple     of’ anr kind of texation       that those
ahwI d poy who are banaflttcd.       3~ think t.ho.t the !.ot tiuthor-
king the ostabllnhmant of dralnces districts           contenplatea
the lmprovemcnt of the area wlthle       the drnlnago dlatrlot       in
rucb mnnor    na the intorest   at large within     aaid district     pil).
brat be served.    Article   8103 reads aa followa!
        “If &t the heorlng it ap&re      to the oou.rt thnt
     the dralnoge.of    such distriot’ la feosible and prao-
     tlcablo,   nnd that it la needed, that tke dralnnne
     would be conduolve to the publio health or would
     bo.s public benefit,or     a pub110 utility.  then the
     aourt shell so find.     But if .that court fl.nd8 any
     of anld lasuee in the neqatlqe,     it shall dismiss
     the potltlon    at the coat of the petitionera.    The
     rlnblnga ohall br rntered of ~remrd .*
Bonorablo Thos.   A.   ~Whhsat, pa@ #S




        ‘iie think the langurge,in   this artlalo Is indicative        l

of the public bonefit    oontemplated by the entire Aot..
         Article G13’? providoe : that~ tee oo~.zIssionere  shall
annuelly file a detnlled report of the condltlon of tho lm-
provemcnts theretofore   mada in the distrlot,     ivith on astimate
of the probable oost of mnintenanca end nccdcU repairs during
ths onsuing Year, end hrtiole     0136 rrc8cribea    tho mcnnor of
ls~ylng, the tax for both bonded lndebtadnons rind xzalntenanoe
ond otctos thct oufficieut    ttires nhnll bo coll6ctod    upon all


such i~~roveixenta aa havu been mode pursuant to’ the r~ppa End
profiles of drain&@ dltohee and othor improvements deoorlbed
in Artlole 8126 and that it does not in any nmy have rofaranoe
to draIna    ditohoa construottid bp private owners in sooord-
snoe with IIrtIole R153.
         Article  8154 provides that *the drainage oommlssioners
shell keep the canals, drains, dito’hes an& levees nnd other
improvements wde hcreunaer in repair and ~qhll          hove general.
suthorlty to -wise         t1r.d ccntrol the construotlon    end tilnte-
ncnce of same.”     In the hot8 .cf the Thirty-soccnd       Lee,islature,
1811, this FrOVi0iOn ws.s Saotion 42 of Chaptar 118, and. the
article next abova quoted was 3eotlon 39 of na1.d ohaptcr, and
Seotlons 40 and 41 were FUfJtili9nt purts Of thnt Act.          Thea6
lest two sootlons wem anrrlad forward Into tho 19lJ gavlaed
Clvll Stntuteo aQ Articles       3420 and 3426 of the Penal Coda,
with ArtIole 3420 beine subnequontly repaoled.          Article    342d
beln6 carried forward to the 1925 rovielon 08 Article           852 of
the Penal Code.     Eaoh OC sa.@ oriqlnul     oeotiona, when apenk-
:,;go8mprovemcnte     .:ithIn the dralna6e districts,       used thle
         :
         aConstruoted,  repaired or Improved under the pro-
     zi$y,”   of’~thIe Aot, for .tha ixwpose of drcinsge

snd from which. v.e hav6 oonoluded that hrtlole 0184, vJhereIn
it uses the laneage    “other improvements medo hereunder*, refers
Honorable Thee.       A.   Wheat, page #4




to such im~rovementa ss aro authorized by this i<,ot to ba
msde by the distriot  aa a dlatriot.   It obviously naa deemed
wise by the Le&lqture    to permit privnto osnara .to oonatruot
drain ditches to tie into the sfstam provided by the district,
but the exercise of auoh privilege   was limited by the terma
of this article.
         It ie our apInion thot.ony   of the z;nlntenanoo tax
f&d that mnp b,e expended by the oor%iasionera     for mointenence
of u privately   owned drnin dltoh would oonotltute    nn unsuthor-
ized uac of nuoh X’und. rn the f3aaa of Jc:ffurson Countf Drain-
age 3Istrlct   ~8. XoFaddln, CO1 C.ti. 322, afflrmod Corrmiaelon
or Appeals, 4 9.V. (ed) 33, tho!Supromo Court anid!
           Woney   voted 6peoILioslly   .for the purpose only
        of cdnstructiq.  a~-drainagei Bystem wlthin tho
        bounds or the ,droinsgO dlstrlat,    msp bo aaed only
        for that purp9ae.n
Then in the oaae of btrroll vs. ~x’illirms, till2 8.W.B04,, by ihe
3opreme Court, we find thla i’urther limgu2r301
           n * * *- -ha Q mMtor of common honoaty and fsir
        desllng,  tax money ~tnkcn iron the pcoplo ostensibly
        for ont apeoitied ‘mrpose, : &all be expend@ aa
        needed for thnt purpouo,clone   * * *.*
Xe think the expenditure of pub110 funds, nuch as the mtlnte-
nanoo tox.lunds  of the drainage .dlatrIot,  on the improveGent
and mointenanoe of privctely   oxned drulnsge dltohea would
oonstltute a diversion  of suoh f’undu under the law.
           Trusting    that th@    &atIofaetorilg   mnsaors~~pour pusa-
tlcn,    wo are

                                            Very truly   fours